Order                                                                                         Michigan Supreme Court
                                                                                                    Lansing, Michigan

  February 17, 2011                                                                                     Robert P. Young, Jr.,
                                                                                                                  Chief Justice

                                                                                                        Michael F. Cavanagh
                                                                                                              Marilyn Kelly
                                                                                                        Stephen J. Markman
                                                                                                        Diane M. Hathaway
                                                                                                            Mary Beth Kelly
                                                                                                            Brian K. Zahra,
                                                                                                                       Justices




  141513(18)


  PEOPLE OF THE STATE OF MICHIGAN,
            Plaintiff-Appellee,
                                                                     SC: 141513
  v                                                                  COA: 297182
                                                                     Muskegon CC: 08-056761-FH
  SCOTT BENNETT HARRIS,
             Defendant-Appellant.
  ____________________________________


         On order of the Chief Justice, the motion by defendant-appellant for extension to
  February 15, 2011 of the time for filing his brief and appendix is considered and it is
  granted.




                            I, Corbin R. Davis, Clerk of the Michigan Supreme Court, certify that the
                      foregoing is a true and complete copy of the order entered at the direction of the Court.
                            February 17, 2011                   _________________________________________
                                                                                Clerk